             Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45
          Case 1:08-cr-00291-JFK Document 46 Filed 03/25/21 Page 1 of 5
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 03/25/2021
   UNITED STATES DISTRICT COURT
------------------------------------X
   SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA                                        :
   -----------------------------------------------------------x:     No. 08 Cr. 291 (JFK)
   In re-against-
         FANNIE MAE 2008 SECURITIES                            ::   08 Civ.
                                                                   No.   167831
                                                                            Civ.(PAC)
                                                                                   4957 (JFK)
   LITIGATION                                                  ::   09 MD 2013 (PAC)
JOSE SANTIAGO,                                                 ::      OPINION & ORDER
                                                               ::  OPINION & ORDER
   -----------------------------------------------------------x
                                  Defendant.                    :
------------------------------------X
APPEARANCES
   HONORABLE PAUL A. CROTTY, United States District Judge:
FOR DEFENDANT JOSE SANTIAGO:
     Martin J. Siegel
     MARTIN JAY SIEGEL ATTORNEY   AND COUNSELOR
                              BACKGROUND         1      AT LAW

FOR THE UNITED        STATES
           The early years       OFdecade
                           of this    AMERICA:
                                          saw a boom in home financing which was fueled, among
      Micah F. Fergenson
      U.S.
   other      ATTORNEY’S
         things, by low interestOFFICE
                                 rates andFOR   THE conditions.
                                          lax credit SOUTHERNNew DISTRICT     OF NEW such
                                                                   lending instruments, YORKas

JOHN  F. KEENAN,
   subprime mortgagesUnited    States
                      (high credit         District
                                   risk loans) and Alt-AJudge:
                                                         mortgages (low-documentation loans)
      Before
    kept the boomthe  Court
                  going.      is Defendant-Petitioner
                         Borrowers played a role too; they took on Jose Santiago’s
                                                                   unmanageable risks on the
motion to vacate, set aside, or correct his sentence pursuant to
   assumption that the market would continue to rise and that refinancing options would always be
28 U.S.C. § 2255. The Government concedes that, following the
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
Supreme Court’s decision in United States v. Davis, 139 S. Ct.
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
2319 (2019), and the Second Circuit’s decision in United States
   originators sold their loans into the secondary mortgage market, often as securitized packages
v. Barrett, 937 F.3d 126 (2d Cir. 2019), conspiracy to commit
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
Hobbs Act robbery is not a crime of violence that can support a
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
conviction under 18 U.S.C. § 924(c). Accordingly, the Government
   and home prices began to fall. In light of the changing housing market, banks modified their
requests the Court enter an amended judgment vacating one
   lending practices and became unwilling to refinance home mortgages without refinancing.
improper count of conviction against Santiago but reimposing

Santiago’s
   1       original 11-year sentence.                               Santiago does not object
     Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
    dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
to the Government’s request.

                                                             1
                                                        1
        Case 1:08-cr-00291-JFK Document 46 Filed 03/25/21 Page 2 of 5



       I.   Background

       On December 4, 2008, Santiago pleaded guilty to conspiracy

to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951

(“Count One”); four counts of substantive Hobbs Act robbery, each

in violation of 18 U.S.C. §§ 1951 and 2 (“Counts Two through

Five”); and using and brandishing a firearm in relation to a

crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii)

and 2 (“Count Six”).      On October 29, 2010, the Court sentenced

Santiago to a total of 11 years’ imprisonment to be followed by

three years of supervised release.

       On June 23, 2016, Santiago filed a motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

(ECF No. 32.)     Consistent with Chief Judge McMahon’s standing

order, In re Petitions Under 28 U.S.C. §§ 2255 and 2241 in Light

of Johnson v. United States, 16 Misc. 217 (S.D.N.Y. Jun. 8,

2016), the Court stayed consideration of Santiago’s habeas

petition pending the disposition of certain cases addressing the

constitutionality of the residual clause of 18 U.S.C. § 924(c).

(ECF No. 34.)

       In or about February 2018, Santiago was released from

prison.     On April 14, 2020, Santiago filed a motion requesting

early termination of his term of supervised release.            (ECF No.

36.)    The Government consented to Santiago’s request, (ECF No.




                                      2
      Case 1:08-cr-00291-JFK Document 46 Filed 03/25/21 Page 3 of 5



38), and on April 22, 2020, the Court terminated Santiago’s term

of supervised release effective immediately, (ECF No. 39).

     On June 3, 2020, the Court ordered the Government to explain

whether the stay of Santiago’s habeas action should be lifted.

(ECF No. 41.)   On June 25, 2020, the Government filed a letter

agreeing with Santiago’s challenge to Count Six, which charged

him under 18 U.S.C. § 924(c) with using and brandishing a firearm

during and in relation to the Hobbs Act robbery conspiracy

charged in Count One.    Accordingly, in light of United States v.

Davis and United States v. Barrett, the Government agreed that

Santiago’s conviction on Count Six can no longer stand because

conspiracy to commit Hobbs Act robbery qualifies as a “crime of

violence” under 18 U.S.C. § 924(c)(3) only under the “residual”

or “risk-of-force” clause of that statute, which has now been

declared unconstitutionally vague.      The Government requested the

Court enter an amended judgment reflecting Santiago’s conviction

on Counts One through Five, and reimposing, as the sentence for

Counts One through Five, the original 11-year sentence previously

imposed on Counts One through Six.      On July 14, 2020, Santiago’s

counsel filed a letter consenting to the Government’s request.

(ECF No. 45.)




                                    3
      Case 1:08-cr-00291-JFK Document 46 Filed 03/25/21 Page 4 of 5



     II.   Discussion

           A.   Legal Standard

     Pursuant to 28 U.S.C. § 2255, a prisoner sentenced in

federal court “may move the court which imposed the sentence to

vacate, set aside or correct the sentence” if the prisoner claims

that “the sentence was imposed in violation of the Constitution

or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. § 2255(a).

           B.   Analysis

     As the government concedes, the crime charged in Count Six

no longer constitutes a crime of violence, and thus, Santiago’s

conviction on Count Six must be vacated. See Davis, 139 S. Ct. at

2324; see also United States v. Chen Teng, No. 03 Cr. 567 (DC),

2020 WL 1813658, at *1 (S.D.N.Y. Apr. 8, 2020) (vacating similar

count of conviction).

     Accordingly, Santiago’s conviction on Count Six is VACATED,

Count Six is DISMISSED, and Santiago is resentenced to a total of

11 years’ imprisonment and two years’ supervised release on the

remaining counts.   The Court will enter an amended judgment

accordingly.    If Santiago has already paid his mandatory special

assessment on Count Six, he is entitled to a refund of $100 and

his counsel is to contact the Court’s finance department to


                                    4
         Case 1:08-cr-00291-JFK Document 46 Filed 03/25/21 Page 5 of 5




provide Santiago's remittance information so that he may receive

the refund.

     III.     Conclusion

     For the reasons set forth above, Defendant Jose Santiago's

motion to vacate, set aside, or correct his sentence is GRANTED

to the extent provided above.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 32 in criminal case 08-CR-00291-JFK-2 and

close civil case 16-CV-04957-JFK.

SO ORDERED.
                                      \\
                                    �kN1�J
                                                       v
Dated:     New York, New York
           March 25, 2021           \J John F. Keenan
                                           United States District Judge




                                       5
